Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Bevirt (US 8,733,690 B2) discloses:
1. An unmanned aerial vehicle (UAV), comprising:
a frame (201);
a plurality of lifting motors (“electric motors”; Column 6 Line 51) and corresponding lifting propellers (210-217) oriented to provide a vertical lift to the UAV when the lifting propellers are rotated by the lifting motors; and
a pivot assembly (“rotational coupling 216”; Column 6 Line 39, mislabeled) coupled to the frame of the UAV and configured to rotate between a lifting position (“ vertical takeoff scenario”; Column 6 Line 52) and a thrusting position (“forward flight configuration”; Column 7 Line 46), the pivot assembly including:
a pivot arm (207 and 206) extending from the frame of the UAV and configured to rotate with respect to the frame of the UAV; and
a first thrusting motor (motor associated with 213) and a second thrusting motor (motor associated with 217) coupled to a first side (front side) of the pivot arm;

Bevert further describes “relative power output of the upper motors can be varied relative to the power output of the lower motors” in Column 6 Line 60 however Bevirt does not go on to describe rotating the motors in a first direction and also second direction to rotate the pivot.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642